..   ,.
                 Case 1:19-cr-00144-AKH Document 219 Filed 05/21/21 Page 1 of 8


                                                               U.S. Department of Justice

                                                               United States Attorney
                                                               Southern District of New York
                                                               The Silvio J Mollo Building
                                                               One Saint Andrew 's Pla=a
                                                               New York, New York 10007

                                                               September 22, 2020
          REQUEST TO BE FILED UNDER SEAL

          E-mail
          The Honorable Alvin K. Hellerstein
          United States District Judge
          Southern District of New York
          New York, New York 10007

                         Re:     United States v. Tareck Zaidan El Aissami Maddah, et al.,
                                 No. 19 Cr. 144 (AKH)

          Dear Judge Hellerstein:

                  On September 19, 2020, the Confidential Source utilized in this case was arrested on
          charges of making false statements to Homeland Security Investigations ("HSI") agents in
          connection with this case. A copy of the Complaint is attached. While the Confidential Source
          was taken into custody on September 19 in the Southern District of Florida, he has not yet been
          presented on the charges in light of a medical issue. Accordingly, there has not been any public
          acknowledgment that the Confidential Source charged in the Complaint has any connection to this
          particular case. The Government does not yet know whether the initial appearance in the Southern
          District of Florida, or any subsequent appearance, will require the Government to identify the
          Confidential Source as being connected to this case, and it is possible that the Confidential Source
          will seek to keep that information non-public in light of potential safety concerns, including
          involving his family residing in Venezuela. In this regard, the Government notes that three of the
          charged defendants in this case remain at large in Venezuela, including Tarek El Aissami (the
          former Venezuelan Vice President and current Minister of Industry and National Production);
          Samark Lopez Bello (El Aissami's front-man); and Joselit Ramirez Camacho (the current
          Superintendent of Cryptocurrencies for Venezuela).
       Case 1:19-cr-00144-AKH Document 219 Filed 05/21/21 Page 2 of 8




       Accordingly, the Government respectfully requests that any discussion of the Confidential
Source or his arrest at the upcoming conference for Michols Orsini Quintero not identify the
Confidential Source by name. Because public disclosure of this letter would identify the
Confidential Source in this case as the defendant charged in the attached Complaint, the
Government respectfully submits this letter under seal.


                                                   Respectfully submitted,

                                                   AUDREY STRAUSS
                                                   Acting United States Attorney


                                            By:       Isl
                                                   Samuel S. Adelsberg
                                                   Amanda L. Houle
                                                   Assistant United States Attorneys
                                                   (212) 637-2492 1 2194

Cc:    Sabrina Shroff, Esq. (counsel for Michols Orsini Quintero)
       (Via Email)
            Case 1:19-cr-00144-AKH Document 219 Filed 05/21/21 Page 3 of 8




Approved :
                      Samuel Adelsberg/ Amanda Houle
                      Assistant United States Attorneys

Before :              HONORABLE JAMES L . COTT
                      United States Magistrate Judge
                      Southern District of New York

-   -   -    -   -    -    -   -   -   -   -   -   -   -   -   -   -   X
                                                                           20 MAG 9491
UNITED STATES OF AMERICA                                                   COMPLAINT

                      - v. -                                               Violations of
                                                                           18 u. s . c. § 1001
ALEJANDRO JAVIER MARIN ,

                                           Defendant .                     COUNTY OF OFFENSE :
                                                                           NEW YORK
-   -   -    -   -    -    -   -   -   -   -   -   -   -   -   -   -   X


SOUTHERN DISTRICT OF NEW YORK , ss . :

          TIMOTHY MCCANN , being duly sworn , deposes and says that
he is a Special Agent with Homeland Security Investigations ("HSI " )
and charges as follows :

                                            COUNT ONE
                          (Making a False Statement to a Federal Agent)

            1.   On or about August 18 , 2020 , in the Southern
District of New York and elsewhere , ALEJANDRO JAVIER MARIN , the
defendant , in a matter with i n the jurisdiction of the executive
branch of the Government of the United States , knowingly and
wi l lfully falsified , concealed , and covered up material facts by
trick , scheme , and device , and made materially false , fictitious ,
and fraudulent statements and representations , to wit , when
questioned by an HSI agent about whether MARIN had ever received
a sum of approximately $140 , 000 that was owed to the U. S.
Government , MARIN claimed that he had not received any of the
money , when in fact he had .

                     (Title 18 , United States Code , Section l00l(a) . )
     Case 1:19-cr-00144-AKH Document 219 Filed 05/21/21 Page 4 of 8




                             COUNT TWO
           (Making a False Statement to a Federal Agent)

           2.   On or about August 27 , 2020 , in the Southern
District of New York , ALEJANDRO JAVIER MARIN , the defendant , in a
matter within the jurisdiction of the executive branch of the
Government    of the     United States , knowingly and willfully
falsified , concea l ed , and covered up mater i al facts by trick ,
scheme , and device , and made materially false , fictitious, and
fraudulent statements and representations , to wit , MARIN told HSI
agents that the individual referred to herein as "Individual - 1"
never asked MARIN for permission to take money from a package
containing crimi nally derived proceeds (the " Cr i me Proceeds " ) when
in fact MARIN had agreed that Individual - 1 could take funds from
the package .

         (Title 18 , United States Code , Section l00l(a) . )
                            COUNT THREE
           (Making a False Statement to a Federal Agent)

            3.    On or about August 27 , 2020 , in the Southern
District of New York , ALEJANDRO JAVIER MARIN , the defendant , in a
matter within the jurisdiction of the executive branch of the
Government     of   the United States ,   knowingly and willfully
falsified , concealed , and covered up material facts by trick ,
scheme , and device , and made materially false , fictitious , and
f r audulent statements and representations , to wit , MARIN told HSI
agents that he had never prepared a package of money for
Individual - 1 when in fact MARIN had .

         (Title 18 , United States Code , Section l00l(a) . )
           The bases for my knowledge and for the foregoing charges
are , in part , as follows :
           4.    I am a Special Agent with HSI .  This affidavit is
based upon my conversations with law enforcement officers , my
discussions with ALEJANDRO JAVIER MARIN , the defendant , described
herein , my review of electronic messages from MARIN ' s phone , as
well as my review of banking records .    Because this affidavit is
being submi tted for the limited purpose of establishing probable
cause , it does not include all the facts that I have learned during
the course of the investigation .    Where the actions , statements ,
and conversations of others are reported herein , they are reported
in substance and in part , except where otherwise indicated .




                                   2
     Case 1:19-cr-00144-AKH Document 219 Filed 05/21/21 Page 5 of 8




 The Defendant ' s Undisclosed Diversion of Criminal Proceeds to a
                          Foreign Associate
          5.   Based on my participation in this investigation , my
review of law enforcement reports , my conversations with law
enforcement officers , my review of electronic messages sent and
received by ALEJANDRO JAVIER MARIN , the defendant , and my review
of bank records provided to HSI by MARIN , I know the following , in
substance and in part :

                 a.   In or about January 2018 , MARIN signed an
agreement to act as a confidential source for HSI . As part of his
work as a confidential source , MARIN assisted in an investigation
relating to illicit transactions and other illegal activities by
co - conspirators located in the United States as well as abroad .

               b.      In or about        June   2018 , targets  of  the
investigation  (the " Targets")      agreed to transport criminally
derived proceeds , i . e ., the above - referenced Crime Proceeds , into
the United States on a private plane .         HSI agents directed MARIN
to retrieve the Crime Proceeds from the Targets and fly the plane
carrying the Crime Proceeds into the United States .          HSI agents
advised MARIN that the Crime Proceeds would then be seized by HSI
and forfeited to the United States .

                 c.   On or about July 3 ,       2018 , MARIN sent a
photograph to an HSI agent of the Crime Proceeds .        The photograph
displayed six packages , each labeled with a name and amount of
money in Euros (the " Packages " ) .  The total value of Euros listed
on the Packages was 1 , 297 , 500 Euros .   One package in particular
listed " MARIN " and the amount " 999 , 400 EURO" ( " Package - 1") .

               d.   Also on or about July 3 , 2018 , MARIN exchanged
electronic messages with a foreign associate ("Individual - 1 " )
indicating that MARIN had the Packages delivered to Individual - 1 . 1
Individual-1 then wrote to MARIN that a " football partner "
associated with Individual - 1 needed "100 in cash" that would be
paid back to a company owned by MARIN           (the "Company" ) in
approximately one month .   MARIN responded , "you cal l the shots "
and directed Individual-1 to " [g]ive me today ' s exchange rate and
close it with the first ones that you have there ."      Based on my


1 HSI forensically imaged MARIN ' s phones with his consent i n or
about October 2018 and April 2019 . The messages exchanged between
MARIN and Individual - 1 described herein were written in Spanish .
English language translations provided herein are based on draft
translations that are subject to change .

                                   3
     Case 1:19-cr-00144-AKH Document 219 Filed 05/21/21 Page 6 of 8




participation i n this investigation and my rev i ew of MARIN ' S
messages wi th Indi vidual - 1 , I believe Indi vidual - 1 was asking
MARIN whether he could take money from the Packages for an
individual associated with a foreign soccer team and MARIN agreed .

                e.   On or about July 25 , 2018 , MARIN wrote to
Individual -1 that a "package " was "getting done " for Individual - 1
in the amount of " 514 , 000 " Euros .

                   f.    On or about July 26 , 2018 , MARIN transported
the Packages into the United States via a private plane .            Upon
receiving the Packages , HS I agents observed that Package - 1 had
been opened and appeared to contain less than the " 999 , 400 EURO "
listed on the front of the package . While HSI did not record the
amount of money in Package - 1 in particular , based on my review of
law enforcement reports and my discussions with HSI agents , I know
that the Packages in total contained 829 , 200 Euros , not the
1 , 297 , 500 Euros listed on the Packages , and that Package - 1 was the
only package that appeared to have been opened .

                  g.   On or about July 27 , 2018 , in response to
questioning by an HSI agent regarding Package - 1 , MARIN stated , in
substance and in part , that Package - 1 had been opened by
Individual - 1 , who MARIN said he had entrusted with safekeeping the
Crime Proceeds outside the United States .       MARIN further stated ,
in substance and in part , that he believed he could conv i nce
Individual - 1 to repay approximately $140 , 000 toward the money
missing from Package - 1 . HSI agents instructed MARIN to assist in
recovering that approx i mately $140 , 000 , which the HSI agents made
clear would then be seized by HSI . HSI agents instructed MARIN to
have Individual - 1 wire the $140 , 000 to a U. S . bank account
controlled by HSI (the "Account " ) .

                 h.  On or about August 6 and August 7 , 2018 , MARIN
told an HSI agent that Individual - 1 had attempted to wire the
$140 , 000 in two installments to the Account but the wires were
rejected , which is consistent with e l ectronic messages recovered
by law enforcement from MARIN ' s phone .

                i . On or about January 28 , 2019 , the Company
(which was owned by MARIN) rece i ved a wire transfer in the amount
o f $39 , 955 .

                 j . Also on or about January 28 , 2019 , MARIN sent
an electronic message to Individual - 1 stating , "My buddy , the 40k
came in today ."



                                    4
     Case 1:19-cr-00144-AKH Document 219 Filed 05/21/21 Page 7 of 8




office in Manhattan , New York.  Based on my participation in that
interview , and my review of a recording of the interview, I know
the following , in substance and in part :

               a.   At the start of the interview ,         I    reminded
MARIN that it is a crime to lie to HSI agents .

               b.    During the interview , MARIN continued to
indicate, as he did during the August 2020 calls described above ,
that he had not recovered from Indi vidual-1 any of the money
missing from Package - 1 .

               c.   MARIN     further   stated    the   following ,       in
substance and in part :

                i . MARIN never provided Indi vidual-1          cash ,   and
never created a package of cash f or Individual - 1 ; and

               ii .  Individual-1 never asked MARIN for permission
to open Package -1 or take money from it .


             The Defendant ' s August 28 , 2020 Admission
              8.   On or about August 28, 2020 , I received a telephone
call from ALEJANDRO JAVIER MARIN, the defendant.           Based on my
participation in that call , and my review of a recording of that
call , I know that MARIN stated , in substance and in part , that ,
after further considerati on and consultation with his accountant ,
he now recalled that he had in fact received approximately $130 , 000
fr om Individual - 1 as payment for the money that was missing from
Package - 1 .    MARIN further stated , in substance and in part, that
he had received approximately $130 , 000 from Individual-1 via two
wire transfers to the Company in January and June 20 19, and that
at least a portion of the money was received from the Organization
on behalf of Individual - 1 .




                                   6
.,.
           Case 1:19-cr-00144-AKH Document 219 Filed 05/21/21 Page 8 of 8




           WHEREFORE, deponent respectfully requests that a warrant be
      issued for the arrest of ALEJANDRO JAVIER MARIN , the defendant ,
      and that he be imprisoned or bailed, as the case may be.



                                       / s / Timothy Mccann
                                      TIMOTHY MCCANN
                                      Special Agent
                                      Homeland Security Investigations



      Sworn to me through the
      transmission of this Complaint
      by reliable electronic means , pursuant to
      Federal Rule of Criminal Procedure 4 . 1 ,
      this 4th day of September , 2020




                                        7
